Citation Nr: 0017872	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of Dependency and Indemnity 
Compensation (DIC) overpayment in the amount of $5,872.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran died on May [redacted], 1991, while on active duty 
in the United States Air Force.  The appellant is the surviving 
spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Committee 
on Waivers and Compromises at the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes the record reflects the appellant did not 
challenge the amount of overpayment created; therefore, this 
decision is limited to the issue of entitlement to waiver as 
listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant was awarded DIC benefits in February 1992 
and provided a copy of VA Form 21-8765 which notified him 
that entitlement to payments would be discontinued upon 
remarriage and that any payments sent after that event should 
be returned.

3.  In July 1997 the appellant remarried, subsequently, his 
DIC award was retroactively discontinued creating an 
overpayment in the amount of $5,872.

4.  The appellant did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

5.  The balance of fault rests upon the appellant for 
accepting payments to which he knew or reasonably should have 
know he was not entitled.

6.  Waiver of overpayment would result in unfair enrichment 
to the appellant.

7.  Recovery of overpayment would not deprive the appellant 
or his family of basic necessities.

8.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

9.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of overpayment of DIC benefits in the 
amount of $5,872 would not be contrary to the principle of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence of record shows the veteran died while on leave 
from active duty in May 1991.  In February 1992 the appellant 
was notified of the award of entitlement to DIC payments and 
provided a copy of VA Form 21-8765.  The October 1991 version 
of VA Form 21-8765, Service-Connected Death Award Attachment, 
indicates that VA will discontinue payments upon remarriage 
or death and that in the event of remarriage payments should 
be returned so that they may be properly adjusted.  The form 
also notes that failure to provide notification of a change 
in marital would result in an overpayment subject to 
recovery.

In October 1997 the RO received correspondence from the 
appellant indicating that he had remarried on July 12, 1997, 
and that he had submitted notice of that change on July 28, 
1997.  

In December 1997 VA notified the appellant of a legislative 
increase in his service-connected benefits.  

In March 1998 the appellant requested entitlement to waiver 
of recovery of overpayment in the amount of $5,872.  The 
appellant contended, in essence, that waiver was warranted 
because he notified VA of his remarriage and VA had not acted 
promptly to discontinue his payments.  In support of his 
request he submitted a copy of a handwritten note dated July 
28, 1997, which referenced his name and social security 
number and indicated he had married on July 12, 1997.  He 
also noted he was receiving DIC payments.  

In April 1998 the appellant submitted a financial status 
report which showed he was presently employed as a production 
supervisor and received United States Air Force retirement 
pay.  He reported his present spouse was employed and that 
they had dependent children aged 14, 12, and 9.  Combined 
total monthly net income was reported as $4,108.10, and total 
monthly expenses were reported as $3,388.44, with a balance 
of net monthly income less expenses of $719.66.  The 
appellant reported total assets of $254,000, which included 
cash in bank of $1,000, automobiles worth $23,500 and 
$18,500, and homes worth $64,000 and $147,000.  He listed an 
unpaid balance of installment contracts and other debts of 
$22,771.17.  

In his July 1998 substantive appeal the appellant stated that 
since the veteran died in May 1991 he had been paying for her 
previous home as well as his own.  He also reiterated his 
claim that he had notified VA of his remarriage and, in 
essence, that VA had not acted promptly upon that notice.  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 C.F.R. 
§ 5107(a).

The appellant contends, in essence, that the overpayment 
resulted because VA did not act promptly after being notified 
that he had remarried.  The Board notes an adjustment to 
overpayment indebtedness may be warranted when the 
overpayment involved sole administrative error in which the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the appellant's 
actions nor failure to act must have contributed to payment 
pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.500(b)(1) (1999).  As the 
record indicates the appellant was informed that his right to 
payments would be affected by remarriage, the Board finds the 
overpayment was not solely due to VA administrative error.

In addition, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  

VA law also provides, however, that recovery of overpayments 
of any benefits shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963(a) (1999).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1999).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the appellant's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302(West 1991).  The Board concurs, however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the appellant to repay the 
debt to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
appellant remarried in July 1997 and that he continued to 
accept VA payments after that event.  Although the 
appellant's statements that notified VA of his remarriage in 
July 1997 are credible, the fact that he again notified VA of 
his remarriage in October 1997 indicates he knew or strongly 
suspected that he was not entitled to those payments.  The 
Board finds that any fault on the part of VA in failing to 
discontinue his payments is outweighed by the appellant's 
fault in continuing to receive benefits to which he knew or 
reasonably should have known he was not entitled.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds in excess of 
those to which he was legally entitled.  

The Board further finds the appellant's reported financial 
status does not demonstrate that undue financial hardship 
would result from the recovery of overpayment.  The record 
reflects substantial assets and monthly net income in excess 
of monthly expenses in April 1998.  The Board notes that a 
monthly repayment plan would not deprive the appellant or his 
family of basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The record 
in this case does not reflect that the objective of the DIC 
benefit payments has been nullified.  

There is no indication that reliance on the overpaid benefits 
resulted in the appellant's relinquishment of a valuable 
right or the incurrence of a legal obligation.  The Board has 
determined, therefore, that recovery of the overpayment would 
not be against equity and good conscience.

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to waiver of recovery of DIC overpayment in the 
amount of $5,872 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

